Title: To George Washington from Henry Knox, 16 August 1792
From: Knox, Henry
To: Washington, George

 

Sir
War department August 16th 1792

I have the honor to submit a copy of a Letter from Brigadier General Putnam of the 14th Ultimo, & another of the same date from Brigadier General Wilkinson containing enclosures. and I shall transmit copies of the several papers which have been received, to Major General Wayne, as I conceive it highly proper for him to be informed of every thing relative to the objects of his command.
I confess I think the accuracy of the information of the prisoners to be questioned—their sphere of observation must have been very small indeed—I think however there cannot be a doubt about Trueman.
We may expect to hear of the reception of Captain Hendricks daily, as he probably arrived at the Miami River of Lake Erie about the latter end of June.
That the Shawanese and some others are inveterate, I have no doubt, but I think if they have fairly explained to them the ample message sent by Trueman, that the mass of the hostile Indians will probably accede to a Treaty—But in any event the Executive of the United States will be considered by all impartial and moderate men as having taken every rational expedient to bring matters to an amicable termination.
I intimated to General Wayne some time since that the lateness of the Season would probably render it inexpedient to employ any Chickesaws or Choctaws this year.
I have the honor to transmit a copy of my letter to Governor Blount of the 15th instant.
The affairs in the South Western quarter are in a very ill position if Colonel Arthur Campbells letter is to be entirely credited—I have the honor to enclose a copy of his Letter to Lieut. Governor Wood who transmitted it to me.
The Governor of Virginia set out on the 25th Ultimo for the South Western frontier.
Since writing the above I have the honor to acknowledge the receipt of your favour of the 13th instant—the letter of General Putnam relative to the post on the Muskingum and the Fish
    error.  TJM-->

  

Carriers Speech are now enclosed. I have the honor to be with the greatest respect Your most obedt servt

H. Knox

